CEBESAMCRHOOHSE TDW Doeomerttlds 5 FileeO304260 Pagad O14 4

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

RUSS GODFREY and
NATALIE GODFREY,

Plaintiffs,
CSAA FIRE & CASUALTY
INSURANCE COMPANY,

a foreign corporation,

Defendant.

ae ae eae ae ee a a a

Case No. 19-CV-329-JD

DEFENDANT’S COUNTER-DESIGNATIONS TO
PLAINTIFFS’ DEPOSITION DESIGNATIONS

In compliance with the Court’s Scheduling Order entered July 1, 2019 (Doc. 15)

and the Court’s Order of February 28, 2020 (Doc. 101) granting Defendant an extension in

which to file Defendant’s Counter-Designations to Plaintiffs’ Deposition Designations,

Defendant submits the following Counter-Designations to Plaintiffs’ Deposition

Designations as follows:

Counter-Designations to Plaintiffs’ Designations of Allen Lippoldt:

 

 

 

 

 

 

 

 

Start Page/Line End Page/Line
6/16 6/18

9/7 9/18

11/11 11/14

11/22 12/4

12/14 12/20

12/25 13/20

 

 

 
CEBESAMCRHOORSE TDW Boeumerttlds 5 FileeO304260 Pagae ond 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Start Page/Line End Page/Line
14/12 14/25
15/17 17/13
19/24 25/23
26/1 26/22
27/10 29/9
29/14 30/4
30/7 30/25
32/5 33/22
33/25 35/15
35/22 36/4
36/12 37/5
38/7 40/3
40/7 41/12
41/24 44/3
44/15 44/17
47/9 49/1
50/3 51/7
52/7 53/5
53/9 54/5
54/16 61/3
61/11 62/16
62/21 63/18

 

 

 

 
CEBESAMCRHOOHSE TDW DoeumerttLds 5 Filee304260 Pagas O14 4

 

 

 

 

 

 

 

 

 

 

 

 

 

Start Page/Line End Page/Line
63/23 64/17

64/21 64/23

65/1 67/19

68/11 69/2

69/5 70/4

70/13 71/4

71/9 72/3

72/9 75/9

Respectfully Submitted,

s/Bruce A. Robertson

 

Gerard F. Pignato, OBA No. 11473

Bruce A. Robertson, OBA No. 13113

Matthew C. Kane, OBA No. 19502

Joshua K. Hefner, OBA No. 30870

Susan F. Kane, OBA No. 19455

RYAN WHALEY COLDRION JANTZEN PETERS

& WEBBER PLLC

400 North Walnut Avenue

Oklahoma City, Oklahoma 73104

Telephone: (405) 239-6040

Facsimile: (405) 239-6766

Email: jerry(@ryanwhaley.com
brobertson@ryanwhaley.com
mkane@ryanwhaley.com
jhefner@ryanwhaley.com
susanfkane@gmail.com

 

 

 

 

 

Attorneys for Defendant
CEBESAMCRHOORAE TDW Boeomerttlds 5 FileeO304260 Pagal on 4

CERTIFICATE OF SERVICE

I hereby certify that on March 4, 2020, I transmitted the attached document to the
Clerk of Court using the ECF System for filing. Based on the records currently on file, the
Clerk of Court will transmit a Notice of Electronic Filing to the following registrants:

Steven S. Mansell
Mark A. Engel
Kenneth G. Cole
M. Adam Engel
Keith F. Givens

s/Bruce A. Robertson
Bruce A. Robertson
